Exhibit 10.3

NVENT ELECTRIC PLC

EMPLOYEE STOCK PURCHASE AND BONUS PLAN

Effective April 30, 2018

SECTION 1

HISTORY AND BACKGROUND

In connection with the spin-off of nVent Electric plc (the “Company”) from
Pentair plc, which occurred on April 30, 2018 (the “Spin-Off Transaction”), the
Company adopted this nVent Electric plc Employee Stock Purchase and Bonus Plan
(the “Plan”), effective as of April 30, 2018, to provide to employees of the
Company and its designated divisions and subsidiaries the opportunity to
purchase shares of the Company’s common stock after the Spin-Off Transaction.
Immediately prior to the Spin-Off Transaction, certain employees of the Company
and its designated divisions and subsidiaries were participating in the Pentair
plc Employee Stock Purchase and Bonus Plan (the “Prior Pentair Plan”). In
connection with the Spin-Off Transaction, such employees were no longer eligible
to participate in the Prior Pentair Plan and, instead, became eligible to
participate in this Plan.

The following sections of the Plan (other than Appendix A) shall apply to the
U.S. and Canadian employees of the Company and its participating divisions and
subsidiaries. The terms and conditions set forth in Appendix A shall apply
exclusively to the non-U.S. employees (other than Canadian employees) of the
Company’s participating international branches and subsidiaries.

SECTION 2

DEFINITIONS

Unless the context clearly requires otherwise, when capitalized the terms listed
below shall have the following meanings when used in this Section or other parts
of the Plan.

(1) “Account” is an account established with the Plan Agent and into which Stock
purchased with accumulated Participant contributions, employer matching
contributions made on behalf of a Participant, and cash dividends paid with
respect to such Stock (as applicable), are held on behalf of each Participant
under the Plan. A Participant’s rights with respect to his or her Account shall
be subject to the terms and conditions established by the Plan Agent from time
to time.

(2) “Affiliated Company” is (a) any corporation or business located in and
organized under the laws of one of the United States which is a member of a
controlled group of corporations or businesses (within the meaning of Code
section 414(b) or (c)) that includes the Company, but only during the periods
such affiliation exists, or (b) any other entity in which the Company may have a
significant ownership interest, and which the Plan Administrator determines
shall be an Affiliated Company for purposes of the Plan.



--------------------------------------------------------------------------------

(3) “Code” is the Internal Revenue Code of 1986, as amended.

(4) “Company” is nVent Electric plc, an Irish company, or any successor thereto.

(5) “Compensation” is a Participant’s base wages or salary (i.e., exclusive of
overtime or bonus payments) or the equivalent thereof, including, by way of
example, vacation, jury duty or shift differential pay, paid to or on behalf of
a Participant for services rendered to the Company or a Participating Employer.

(6) “Effective Date” is April 30, 2018, the date this Plan became effective.

(7) “Eligible Employee” is an Employee, except those Employees:

(i) who are included in a unit of Employees covered by a collective bargaining
agreement between Employee representatives and a Participating Employer, unless
and to the extent such agreement provides that such Employees shall be covered
by the Plan, or the Participating Employer and the Plan Administrator have
otherwise agreed to extend coverage under the Plan to such Employees;

(ii) who, as determined by the Plan Administrator in its sole discretion, are
not regular or permanent full- or part-time Employees, including, without
limitation interns or other temporary Employees;

(iii) who are covered under Appendix A;

(iv) whose Employer is not a Participating Employer; or

(v) who are not treated as Employees by the Company or a Participating Employer
for purposes of the Plan even though they may be so treated or considered under
applicable law, including Code section 414(n), the Federal Insurance
Contribution Act or the Fair Labor Standards Act (e.g., individuals treated as
employees of a third party or as self-employed).

(8) “Employee” is an individual who is an employee of the Company or an
Affiliated Company.

(9) “Participant” is an Eligible Employee who has met the age requirement for
Plan participation and properly completed and submitted the authorization form
necessary for participation.

(10) “Participating Employer” is an Affiliated Company that is making, or has
agreed to make, contributions under the Plan with respect to some or all of its
Eligible Employees, but only during the period such agreement to contribute
remains in effect. The Company must approve each Participating Employer.

 

-2-



--------------------------------------------------------------------------------

(11) “Plan” is the nVent Electric plc Employee Stock Purchase and Bonus Plan as
described in this plan document and as it may be amended from time to time.

(12) “Plan Administrator” is the Company, and may include an employee or
committee of employees of the Company or any subsidiary thereof that has been
appointed by the Company to serve as the plan administrator of the Plan.

(13) “Plan Agent” is the financial services firm or other entity duly appointed
by the Plan Administrator to (i) receive funds contributed by Participants and
Participating Employers, (ii) purchase shares of Stock with funds contributed by
Participants and Participating Employers, and (iii) maintain Participant
Accounts.

(14) “Prospectus” is the prospectus, as in effect from time to time, which
describes the Plan and which is delivered to eligible Participants with respect
to the purchase of Stock under the Plan.

(15) “Stock” is the ordinary shares of nVent Electric plc, nominal value $0.01
per share.

SECTION 3

ELIGIBILITY

All Eligible Employees of a Participating Employer may elect to participate in
the Plan after the Effective Date upon the attainment of age eighteen (18).
Notwithstanding the foregoing, unless otherwise determined by the Plan
Administrator, all Participants in the Prior Pentair Plan as of immediately
preceding the Effective Date automatically shall be considered Participants
hereunder on the Effective Date.

SECTION 4

PARTICIPATION

4.1 General. Plan participation is voluntary and Eligible Employees do not
automatically become Participants upon meeting the Plan’s eligibility
requirements, except as set forth in Section 3.1. An Eligible Employee, who has
met the Plan’s eligibility requirements as described in Section 3, may commence
Plan participation after the Effective Date by delivering an authorization for
deductions from such individual’s Compensation, in accordance with procedures
established by the Plan Administrator. Notwithstanding the foregoing, unless
otherwise determined by the Plan Administrator, the deduction authorization in
effect for each Participant in the Pentair Prior Plan as of immediately prior to
the Effective Date automatically shall be given effect hereunder on and after
the Effective Date.

4.2 Withdrawal from Participation. A Participant may elect to cease
participation under the Plan at any time, even though he or she remains an
Eligible Employee of the Company or a Participating Employer, by giving written
notice of withdrawal in accordance with procedures established by the Plan
Administrator. Such an individual may elect to resume participation in the Plan
at any time in accordance with procedures established by Plan Administrator,
provided he or she is an Eligible Employee at the time participation resumes.

 

-3-



--------------------------------------------------------------------------------

SECTION 5

CONTRIBUTIONS

5.1 Participant Contributions. A Participant may authorize his or her employer
to make a deduction from each paycheck for purposes of purchasing Stock as a
percentage of Compensation, in accordance with Section 4.1. The minimum
deduction allowed is 0.01% of Compensation per month; the maximum deduction
allowed is 15% of such Participant’s Compensation (up to a maximum payroll
deduction of $9,000 per calendar year, which may be implemented on an annual,
per month or per payroll period basis as determined by the Company). A
Participant may change the amount of his or her payroll deduction at any time in
accordance with procedures established by the Plan Administrator, and such
change shall be effective as soon as practicable thereafter. Until such
contributions are transferred to the Plan Agent for purposes of purchasing Stock
under the Plan at the time or times determined by the Plan Administrator and in
accordance with Section 6, the amounts so collected may be commingled with the
general assets of the Company and used for general purposes and no interest
shall be paid in connection with such amounts.

5.2 Employer Bonus Contribution. At the time or times determined by the Plan
Administrator, the Company and Participating Employers shall pay to the Plan
Agent on behalf of each Participant employed by such employer an amount equal to
twenty-five percent (25%) of the contributions made by such Participant through
payroll deductions from Compensation.

5.3 Dividends. Cash dividends paid on Stock held in a Participant’s Account
shall, as elected by the Participant in accordance with procedures established
by the Plan Administrator, be used by the Plan Agent to purchase additional
shares of Stock on behalf of such Participant or paid directly to the
Participant in cash.

SECTION 6

PURCHASE OF STOCK

6.1 Participant Accounts. The Plan Agent shall establish for each Participant an
Account to hold the Stock purchased on behalf of such Participant. All Stock and
other amounts allocated to such Account shall at all times be fully vested and
nonforfeitable.

6.2 Purchasing Stock. The Plan Agent shall use all Participant and employer
contributions, and including cash dividends (if so elected in accordance with
Section 5.3), to purchase Stock on the open market. The Plan Agent shall make
all such purchases on a single business day or over a number of business days in
the month, as agreed to by the Plan Agent and the Plan Administrator. The Stock
so purchased shall be allocated to the Participant’s Account on behalf of whom
purchases were made based on (i) the actual purchase price for such Stock, in
such case where the Plan Agent makes a single purchase of Stock under the Plan
in one day or (ii) an average purchase price, as determined by the Plan
Administrator and the Plan Agent, in the case where multiple purchases are made
on one or more than one day. No interest shall be paid on cash amounts (if any)
held by the Plan Agent regardless of whether such cash is being held in
anticipation of the date on which Stock purchases shall be made or held pending
a refund to a terminating Participant.

 

-4-



--------------------------------------------------------------------------------

SECTION 7

ENDING PARTICIPATION

7.1 General. A Participant may elect to discontinue Plan participation even
though he or she remains an Eligible Employee of the Company or a Participating
Employer. In addition, a Participant may cease Plan participation by reason of
becoming an Employee of an Affiliated Company that is not a Participating
Employer, by joining a group of Employees who are not Eligible Employees, or by
qualifying for benefits under a long-term disability plan maintained by the
Company or a Participating Employer. At such time as a Participant shall cease
employment with the Company and all Affiliated Companies, Plan participation
shall cease. In accordance with procedures established by the Plan
Administrator, any contributions made by a Participant prior to discontinuing
participation in the Plan shall be used to purchase Stock in accordance with
Section 6 hereunder.

7.2 Discontinuing Participation. An individual may, in accordance with
procedures established by the Plan Administrator, elect to cease making
contributions under the Plan, even though he or she remains an Eligible Employee
of the Company or a Participating Employer. In addition, a Participant who
ceases earning Compensation (as determined by the Plan Administrator), for
example, a Participant who commences an unpaid leave of absence or other type of
leave under which he or she no longer earns compensation that has been
determined by the Plan Administrator to be Compensation for purposes under the
Plan, shall automatically cease making contributions under the Plan.

7.3 Ceasing to be an Eligible Employee. Participants who cease to be Eligible
Employees but remain Employees of the Company or an Affiliated Company shall
automatically cease making contributions under the Plan effective as soon as
administratively feasible.

SECTION 8

DISPOSITION OF ACCOUNTS

The Participant shall be eligible to receive a distribution of his or her
Account in accordance with procedures established by the Plan Agent.

SECTION 9

ADMINISTRATION

9.1 Term of Plan. This Plan is effective on April 30, 2018, and shall remain in
effect for a period of ten (10) years after such effective date, unless the Plan
is earlier terminated as provided in Section 10.6.

9.2 Prospectus. Upon completing the eligibility requirements described in
Section 3, an Eligible Employee shall receive from the Plan Administrator or its
delegate a copy of the Prospectus, which describes the Plan.

9.3 Reporting. The Plan Agent shall provide to each Participant quarterly, or at
such other intervals as may be necessary or appropriate, the following
information:

 

-5-



--------------------------------------------------------------------------------

(a) the total amount contributed to each Participant’s Account for such quarter,
whether by payroll deduction, or the Participant’s employer;

(b) the number of shares of Stock purchased on behalf of the Participant with
all of such contributions; and

(c) the total number of shares of Stock then allocated to the Participant’s
Account.

9.4 Voting of Stock in Accounts. Participants will not have any voting, dividend
or other rights of a shareholder with respect to shares of Stock subject to this
Plan until such shares have been delivered to the Participant’s Account. Once
the Stock is delivered to the Participant’s Account, he or she will be entitled
to all notices and correspondence provided to any shareholder of record who is
not a Participant, including proxy statements. The Plan Agent shall be
responsible for soliciting and receiving proxy instructions from each
Participant and shall vote the Stock allocated to each Participant’s Account in
accordance with the instructions, if any, provided by such Participant.

9.5 Fees and Commissions. Unless otherwise determined by the Plan Administrator,
the Company shall pay commissions, service charges or other costs incurred with
respect to the purchase of Stock for purposes of the Plan. Unless otherwise
determined by the Plan Administrator, when any such Stock in an Account is sold
or the Participant ceases to be an Employee of the Company or an Affiliate
Company, the Participant is responsible for payment of any commissions, service
charges or other costs incurred on account of such sale or ongoing
administration of his or her Account.

SECTION 10

MISCELLANEOUS

10.1 Voluntary Participation. Participation in the Plan is entirely voluntary,
and by maintaining the Plan the Company is not making a recommendation as to
whether any Eligible Employee should invest in Stock. Investment in any stock
involves risk, and each Eligible Employee must decide whether to accept the risk
of investing in Stock.

10.2 Employee Rights. The right of the Company or an Affiliated Company to
discipline or discharge Employees, or to exercise rights related to the tenure
of any individual’s employment, shall not be affected in any manner by reason of
the existence of the Plan or any action taken pursuant to the Plan.

10.3 Construction. The Plan Administrator shall have full power and authority to
interpret and construe the Plan, to adopt rules and regulations not inconsistent
with the Plan for purposes of administering the Plan with respect to matters not
specifically covered in the Plan document and to amend and revoke any rules and
regulations so adopted. Except as otherwise provided in the Plan, any
interpretation of the Plan and any decision on any matter within the discretion
of the Plan Administrator which is made in good faith by the Plan Administrator
shall be final and binding.

 

-6-



--------------------------------------------------------------------------------

10.4 Interpretation. Section and subsection headings are for convenience of
reference and not part of this Plan, and shall not influence its interpretation.
Wherever any words are used in the Plan in the singular, masculine, feminine or
neuter form, they shall be construed as though they were also used in the
plural, feminine, masculine or non-neuter form, respectively, in all cases where
such interpretation is reasonable.

10.5 Plan Amendment. The Company may, by written resolution of its Board of
Directors or through action of the Compensation Committee of such Board (or
their delegate), at any time and from time to time, amend the Plan in whole or
in part.

10.6 Plan Termination. The Company may, by written resolution of its Board of
Directors or through action of the Compensation Committee of such Board,
terminate the Plan at any time. In the event the Plan terminates, the
Participant’s Account shall be handled in the same manner as if the Participant
had terminated employment with the Company and all Affiliated Companies.

10.7 Choice of Law. To the extent not preempted by applicable federal law, the
construction and interpretation of the Plan shall be made in accordance with the
laws of the State of Minnesota, but without regard to any choice or conflict of
laws provisions thereof.

10.8 Acceptance of Terms. By electing to participate in the Plan, each
Participant shall be deemed to have accepted all of the provisions of the Plan,
and the terms and conditions set forth by the Plan Agent, and to have agreed to
be fully bound thereby.

10.9 Computational Errors. In the event mathematical, accounting, or similar
errors are made in maintaining Participant Accounts, the Plan Administrator or
the Plan Agent, as the case may be, may make such equitable adjustments as it
deems appropriate to correct such errors.

10.10 Communications. The Company, a Participating Employer or the Plan Agent
may, unless otherwise prescribed by any applicable state or federal law or
regulation, provide the Prospectus and any notices, forms or reports by using
either paper or electronic means.

 

-7-



--------------------------------------------------------------------------------

APPENDIX A

NVENT ELECTRIC PLC

INTERNATIONAL STOCK PURCHASE AND BONUS PLAN

Effective April 30, 2018

SECTION 1

BACKGROUND AND PURPOSE

1.1 Background. See “Section 1 – History and Background” of the Plan.

1.2 Purpose. The purpose of the terms and conditions of the Plan set forth in
this Appendix A (the “International Plan”) is to assist the Company and its
international subsidiaries in attracting and retaining personnel of outstanding
abilities, to motivate employees to dedicate their maximum productive effort on
behalf of the Company and its international branches and subsidiaries and to
encourage long-term ownership of the Company’s common stock by such employees.

SECTION 2

DEFINITIONS

Unless the context clearly requires otherwise, (1) when capitalized, the terms
listed below shall have the meanings given below when used in this Section or
other parts of the International Plan and (2) when capitalized, terms used in
the International Plan that are not defined in the International Plan shall have
the meanings given in the other parts of the Plan.

(a) “Account” is the account maintained by the Company or the Plan Agent for
each Participant to hold shares of Stock purchased in accordance with the
International Plan, together with any other funds belonging to the Participant.
A Participant’s rights with respect to his or her Account shall be subject to
the terms and conditions established by the Committee or the Plan Agent from
time to time and any applicable local laws.

(b) “Alternate Currency” is any currency other than United States dollars.

(c) “Board” is the Board of Directors of the Company.

(d) “Committee” is the International Stock Plan Committee, which is a committee
of employees of the Company or its affiliates as appointed from time to time by
the Board to administer the International Plan, or its designated agent.

(e) “Company” is nVent Electric plc, an Irish company, and any successor
thereto.

(f) “Eligible Employee” is each regular or permanent full- or part-time employee
of a Participating International Affiliate, as determined by the Committee in
its sole discretion, who is at least eighteen (18) years of age and who is not
covered by the parts of the Plan other than this Appendix A.



--------------------------------------------------------------------------------

(g) “International Plan” is the nVent Electric plc International Stock Purchase
and Bonus Plan, as described in this Appendix A effective April 30, 2018, and as
it may be amended from time to time thereafter.

(h) “Participant” is an Eligible Employee who is enrolled in the International
Plan.

(i) “Participating International Affiliate” is any branch office of the Company,
and any corporation or other form of business or association owned or
controlled, directly or indirectly, by the Company, whose Eligible Employees
are, by action of the Committee, permitted to participate in the International
Plan and which is identified on Schedule 1 hereto.

(j) “Plan” is the nVent Electric plc Employee Stock Purchase and Bonus Plan as
described in this plan document and as it may be amended from time to time.

(k) “Plan Agent” is the financial services firm or other entity duly appointed
by the Committee to (i) receive funds contributed by Participants and
Participating International Affiliates, (ii) purchase shares of Stock with funds
contributed by Participants and Participating International Affiliates, and
(iii) maintain Participant Accounts.

(l) “Stock” is the ordinary shares of nVent Electric plc, nominal value $0.01
per share.

SECTION 3

ADMINISTRATION

3.1 Administrator. The International Plan shall be administered by the Committee
(or it delegate), which shall have full power and authority to interpret and
construe any provision of the International Plan, to adopt rules and regulations
not inconsistent with the International Plan for carrying out the purposes of
the International Plan with respect to matters not specifically covered herein,
to amend and revoke any rules or regulations so adopted and to appoint agents,
including a custodian. Except as otherwise provided herein or to the extent
required by law, any interpretation of the International Plan and any decision
on any matter within the discretion of the Committee, which is made by the
Committee in good faith, is binding on all persons. The Company may delegate its
duties under the International Plan to its agents or to the Committee.

3.2 Rulemaking Authority. The Committee shall, to the extent necessary or
desirable, establish any special rules for Eligible Employees, former employees,
or Participants located in a particular country. Such rules shall be set forth
in Appendices to this International Plan, which shall be deemed incorporated
into the International Plan. Notwithstanding the foregoing, the Committee and
the Plan Agent, as applicable, may, in their discretion, establish special
administrative rules and procedures related to a Participant located in a
particular country or such Participant’s Account, as necessary under applicable
local law.

 

-2-



--------------------------------------------------------------------------------

SECTION 4

PARTICIPATION

Each Eligible Employee may participate in the International Plan at any time
after the Effective Date by delivering an authorization for deductions from such
individual’s compensation, in accordance with procedures established by the
Committee or the Plan Agent.

Participation in the International Plan by Eligible Employees is entirely
voluntary. After the Effective Date, participation in the International Plan
will begin as soon as practicable after the required authorization is received
and processed and continue until the Participant ceases to be an Eligible
Employee, the Company terminates the participation of the Participant pursuant
to Section 9 or written termination by the Participant of his or her
participation in the International Plan is received and processed in accordance
with procedures established by the Committee or the Plan Agent.

Notwithstanding the foregoing, unless otherwise determined by the Plan
Administrator, all Participants in Appendix A of the Prior Pentair Plan as of
the date immediately preceding the Effective Date automatically shall be
considered Participants hereunder on the Effective Date and such individuals’
compensation deduction agreements shall be given effect hereunder.

SECTION 5

PARTICIPANT CONTRIBUTIONS

Participants may make contributions for the purchase of Stock under the
International Plan in accordance with the following:

5.1 Participant Contributions. Participants may authorize the relevant
Participating International Affiliate to make periodic payroll deductions from
the Participant’s compensation for the purpose of purchasing Stock, in
accordance with procedures established by the Committee or its agent. The
deductions shall be forwarded to the Company or the Plan Agent, as applicable,
on behalf of the Participant. Such deductions must be at least the minimum and
not to exceed the maximum amounts set forth on Schedule 2 attached hereto for
each Participating International Affiliate, which minimum and maximum amounts
shall be reviewed and adjusted annually by the Committee, as appropriate. A
payroll deduction may be decreased or increased (subject to the above
limitations) at any time by the Participant, in accordance with procedures
established by the Committee or the Plan Agent, and such change shall be
effective as soon as practicable thereafter. A payroll deduction may be
terminated at any time by the Participant giving notice in accordance with
procedures established by the Committee or the Plan Agent, and such change shall
be effective as soon as practicable thereafter. A Participant who terminates his
or her payroll deduction may re-enroll in the International Plan at any time by
completing and returning the appropriate payroll deduction authorization in
accordance with procedures established by the Committee or the Plan Agent,
provided such individual is then an Eligible Employee, and such change shall be
effective as soon as practicable thereafter.

 

-3-



--------------------------------------------------------------------------------

5.2 Currency Conversion. The Company or the Plan Agent may convert all funds
received from Participants in an Alternate Currency into United States dollars
in accordance with procedures established by the Committee.

SECTION 6

BONUS CONTRIBUTIONS

6.1 Employer Contributions. At the time or times determined by the Committee,
the Participating International Affiliate that employs the Participant will
forward to the Company or the Plan Agent, as applicable, for such Participant’s
Account a bonus amount equal to twenty-five percent (25%) of the amount
contributed by such Participant in the form of payroll deductions pursuant to
Section 5.1, subject to the limitations set forth therein.

6.2 Taxation. The Participant is responsible for the payment of all income
taxes, employment, social insurance, welfare and other taxes under applicable
law relating to the bonus contributions made by the relevant Participating
International Affiliate, the purchase and sale of Stock pursuant to this
International Plan and the distribution of Stock or cash to the Participant in
accordance with this International Plan. The Participating International
Affiliate is authorized to make appropriate withholding deductions from each
Participant’s compensation, which shall be in addition to any payroll deductions
made pursuant to Section 5, and to pay such amounts to the appropriate tax
authorities in the relevant country or countries in satisfaction of any of the
above tax liabilities of the Participant, as required under applicable law. All
such payments of applicable withholding tax in any relevant jurisdiction shall
be the obligation of the relevant Participating International Affiliate and not
the Company.

SECTION 7

PURCHASES OF STOCK; DISPOSITION OF ACCOUNT

7.1 Forwarding Funds. All funds deducted from a Participant’s compensation by
the relevant Participating International Affiliate and the bonus contributions
made by the relevant Participating International Affiliate shall be forwarded to
the Company or the Plan Agent, together with a list of Participants and the
amounts allocable to their respective Accounts, in accordance with procedures
established by the Committee. Subject to applicable local law, until such
contributions are transferred to the Plan Agent for purposes of purchasing Stock
under the International Plan, the amounts so collected may be commingled with
the general assets of the Company or the Participating International Affiliate
and used for general purposes and no interest shall be paid in connection with
such amounts.

7.2 Purchasing Stock. Upon receipt of funds from the Participating International
Affiliates, the Company or the Plan Agent shall, as promptly as practicable,
purchase Stock on the open market for such Participant’s Account. The relevant
Participating International Affiliate shall pay commissions on the purchases of
such Stock and such other related charges as may be agreed from time to time.
The Plan Agent shall make all such purchases on a single business day or over a
number of business days in the month, as agreed to by the Plan Agent and the
Committee. The Stock so purchased shall be allocated to the Participant’s
Account on behalf of whom purchases were made based on (i) the actual purchase
price for such Stock, in such case where the Plan Agent makes a single purchase
of Stock under the Plan in one day or (ii) an

 

-4-



--------------------------------------------------------------------------------

average purchase price, as determined by the Committee and the Plan Agent, in
the case where multiple purchases are made on one or more than one day. No
interest shall be paid on cash amounts (if any) held by the Plan Agent
regardless of whether such cash is being held in anticipation of the date on
which Stock purchases shall be made or held pending a refund to a terminating
Participant.

7.3 Distribution of Account. A Participant shall be eligible to receive a
distribution of his or her Account in accordance with the rules and procedures
established by the Committee or the Plan Agent from time to time.

SECTION 8

ACCOUNTS AND REPORTS

Each Participant shall receive quarterly, or at such other intervals as may be
necessary or appropriate, a statement of activity from the Plan Agent, which may
include the following information:

(a) the amount contributed for the period by the Participant and the relevant
Participating International Affiliate pursuant to the International Plan;

(b) the number of shares purchased for the Participant’s Account during the
period;

(c) the total number of shares held in the Participant’s Account; and

(d) such other information as required from time to time.

SECTION 9

ENDING PARTICIPATION

9.1 Termination of Participation. A Participant may voluntarily terminate
participation in the International Plan at any time by giving written notice in
accordance with procedures established by the Committee or the Plan Agent. In
addition, a Participant’s participation in the International Plan may be
automatically terminated if the Participant dies or terminates employment with
the relevant Participating International Affiliate for any reason. A Participant
whose participation in the International Plan terminates may reenter the
International Plan at any time in accordance with the procedures established
under Section 5.1, provided he or she is then an Eligible Employee.

9.2 Disposition of Account Upon Termination of Participation. Upon termination
of participation, a participant shall be eligible to receive a distribution of
his or her Account in accordance with the rules and procedures established by
the Committee or the Plan Agent from time to time.

 

-5-



--------------------------------------------------------------------------------

SECTION 10

RIGHTS AS A STOCKHOLDER

10.1 Voting and Other Rights. Participants will not have any voting, dividend or
other rights of a shareholder with respect to shares of Stock subject to this
International Plan until such shares have been delivered to the Participant’s
Account. Once the Stock is delivered to the Participant’s Account, he or she
will be entitled to all notices and correspondence provided to any shareholder
of record who is not a Participant, including proxy statements, in accordance
with applicable law. The Company or Plan Agent, as applicable, shall be
responsible for soliciting and receiving proxy instructions from each
Participant and shall vote the Stock allocated to each Participant’s Account in
accordance with the instructions, if any, provided by such Participant.

10.2 Dividends and Other Proceeds. Subject to any requirements under applicable
local law, cash dividends paid on Stock held in a Participant’s Account shall,
as elected by the Participant in accordance with procedures established by the
Committee, be used by the Plan Agent to purchase additional shares of Stock on
behalf of such Participant or paid directly to the Participant in cash.

SECTION 11

TRANSFER OF RIGHTS

A Participant’s right, if any, to transfer, mortgage, alienate, sell, assign,
pledge, encumber or charge assets in his or her Account shall be subject to the
rules and procedures established by the Plan Agent and applicable local law.
Further, the Participant’s Account shall only be disposed of and distributed by
the Plan Agent to the legal representative of the Participant’s estate in
accordance with applicable law.

SECTION 12

MISCELLANEOUS

12.1 Term of International Plan. This International Plan shall be effective
April 30, 2018, and shall remain in effect for a period of ten (10) years after
such effective date, unless earlier terminated as provided in Section 12.2(b).

12.2 Amendment and Termination.

(a) Plan Amendment. The Company may, by written resolution of the Board or
through action of the Compensation Committee of such Board, at any time and from
time to time, amend the International Plan in whole or in part.

(b) Plan Termination. The Company may, at any time, by written resolution of the
Board or through action of the Compensation Committee of such Board, terminate
the International Plan. In addition, the Board or the Compensation Committee of
the Board may at any time terminate this International Plan as to any individual
Participating International Affiliate.

 

-6-



--------------------------------------------------------------------------------

12.3 Employment Relationship.

(a) Tenure of Employment. Nothing in this International Plan shall confer on any
Participant any express or implied right to employment or continued employment
by the Company or any Participating International Affiliate, whether for the
duration of the International Plan or otherwise.

(b) Contract of Employment. This International Plan shall not form part of any
contract of employment between the Company or any of the Participating
International Affiliates nor shall this International Plan amend, abrogate or
affect any existing employment contract between the Company or any of the
Participating International Affiliates and their respective employees. Nothing
in this International Plan shall confer on any person any legal or equitable
right against the Company or any of its affiliates, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or any
of its affiliates.

(c) Severance. Neither the Stock purchased hereunder, any bonus contributions
made hereunder nor other benefits conferred hereby shall form any part of the
wages or salary of any Eligible Employees for purposes of severance pay or
termination indemnities, irrespective of the reason for termination of
employment. Under no circumstances shall any person ceasing to be an employee of
the Company or any of its affiliates be entitled to any compensation for any
loss of any right or benefit under this International Plan which such employee
might otherwise have enjoyed but for ceasing to be an employee, whether such
compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise.

12.4 Voluntary Participation. Participation in the International Plan is
entirely voluntary, and by maintaining the International Plan the Company is not
making a recommendation as to whether any Eligible Employee should invest in
Stock. Investment in any stock involves risk, and each Eligible Employee must
decide whether to accept the risk of investing in Stock.

12.5 Communications. The Company or a Participating International Affiliate may,
unless otherwise prescribed by applicable laws or regulations, provide the
prospectus and any notices, forms or reports by using either paper or electronic
means.

12.6 Acceptance of Terms. By participating in the International Plan, each
Participant shall be deemed to have accepted all the conditions of the
International Plan and the terms and conditions of any rules and regulations
adopted by the Committee or the Company and shall be fully bound thereby.

 

-7-



--------------------------------------------------------------------------------

Exhibit A

Special Rules - Germany

These special rules, adopted pursuant to Section 3.2 of the nVent Electric plc
International Stock Purchase and Bonus Plan, modify the terms of such Plan as in
effect in Germany as follows:

The following section is added to Section 11, Transfer of Rights, of the
International Plan:

11.3 Provisions Applicable in Germany. Notwithstanding the foregoing, if prior
to the transfer of the Stock in a Participant’s Account to such Participant’s
designated beneficiary the Company or its agent receives a certified copy of a
Certificate of Heirship (“Erbschein”), then the Company or its agent shall
transfer the relevant shares of Stock to only the person or persons named in
such Certificate, without regard to whether such person demands the sale of
Stock and payment in cash and without any further obligation on the part of the
Company or its agent to investigate such transferees’ rights. If the Company or
its agent transfers the Stock to a designated beneficiary or a person named in
the Erbschein, the Company or its agent shall be released from all obligations
to the Participant and the Participant’s successors, assigns, and other persons
who may have an interest in the Participant’s Account.

 

A-1



--------------------------------------------------------------------------------

Schedule 1

Participating International Affiliates

 

Participating

International Affiliate

   Effective Date     

 

Schedule-1



--------------------------------------------------------------------------------

Schedule 2

Minimum and Maximum Deductions

 

Participating

International Affiliate

   Monthly
Minimum
Deduction    Monthly
Maximum
Deduction    Quarterly
Maximum
Contributions

 

Schedule-2